Filed 10/21/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 221

Dale Gene Yost,                                     Petitioner and Appellant
     v.
State of North Dakota,                              Respondent and Appellee



                         Nos. 20200125, 20200149,
                          20200150 & 20200151

Appeal from the District Court of McHenry County, Northeast Judicial
District, the Honorable Anthony S. Benson, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, N.D., for petitioner and appellant.

Joshua E. Frey, State’s Attorney, Towner, N.D., for respondent and appellee.
                              Yost v. State
               Nos. 20200125, 20200149, 2020150 & 2020151

Per Curiam.

[¶1] Dale Yost appeals from an order denying his application for
postconviction relief following an evidentiary hearing. Yost argues the district
court erred in denying his application for postconviction relief and concluding
he failed to prove he received ineffective assistance of counsel. Yost argues his
presentence attorney failed to investigate and request the reports of medical
examinations conducted on two victims, move to withdraw his pleas of guilty,
and move to suppress evidence for an alleged Miranda violation.

[¶2] We conclude the district court did not clearly err in denying Yost’s
application for post-conviction relief. Yost failed to establish his attorney’s
representation fell below an objective standard of reasonableness under the
first prong of the Strickland test by not moving to withdraw his guilty pleas or
to suppress evidence. See Strickland v. Washington, 466 U.S. 668, 688 (1984).
Further, Yost failed to show he was prejudiced by any alleged failure of counsel
to investigate and request medical reports under the second prong of
Strickland. See Lindsey v. State, 2014 ND 174, ¶ 19, 852 N.W.2d 383
(quotations omitted) (The second prong “is satisfied in the context of a guilty
plea if the defendant shows there is a reasonable probability that, but for
counsel’s errors, he would not have pleaded guilty and would have insisted on
going to trial.”); Leavitt v. State, 2017 ND 173, ¶ 16, 898 N.W.2d 435
(concluding speculation about the contents of evidence not presented was
insufficient to establish prejudice). We have said that courts need not address
both prongs of the Strickland test if the matter can be resolved by addressing
only one prong. Osier v. State, 2014 ND 41, ¶ 11, 843 N.W.2d 277. Accordingly,
we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶3]   Jerod E. Tufte
       Jon J. Jensen, C.J.
       Gerald W. VandeWalle
       Lisa Fair McEvers
       Daniel J. Crothers



                                       1